Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT of 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I, Yongxi Lin, the Chief Financial Officer of China Yida Holding, Co., hereby certify, that, to my knowledge: 1. The Quarterly Report on Form 10-Q for the quarter ended September 30, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report of Form 10-Q for the quarter ended September 30, 2012, fairly presents, in all material respects, the financial condition and results of operations of China Yida Holding, Co. Date: November 13, 2012 CHINA YIDA HOLDING, CO. By: /s/ Yongxi Lin Yongxi Lin Chief Financial Officer (Principal Financial Officer)
